Criminal prosecution, tried upon an indictment charging the defendant with procuring an abortion in violation of C.S. 4227.
From an adverse verdict, and judgment of two years in the (612)   State's Prison, the defendant appealed, assigning errors.
On the trial the controversy narrowed itself to questions of fact, all of which have been settled by the verdict. After a careful perusal of the record, we are convinced that the case has been tried in substantial conformity to the law as bearing on the subject, and we have found no sufficient reason for disturbing the result below.
No error.